Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered April 28, 2003, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal precludes review of his challenge to the court’s denial of his motion to change counsel, except to the extent that it may have affected the voluntariness of his plea (see People v Demosthene, 2 AD3d 874 [2003]; People v Miller, 306 AD2d 294 [2003]; People v Herring, 274 AD2d 525 [2000]). On this record, we find that the defendant’s guilty plea was entirely voluntary (see People v Harris, 61 NY2d 9 [1983]). Moreover, he never moved to vacate the plea nor does he now contend that its voluntariness was in any way affected by the earlier denial of his motion to change *970counsel. Accordingly, his claim that the court improperly denied his request for the assignment of new counsel has been waived. Florio, J.P., Crane, Krausman, Rivera and Fisher, JJ., concur.